Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: an air treatment device comprising a non-thermal plasma reactor as cited in Figure 8 (appears to be claims 3 & 31);
Species B: an air treatment device comprising a non-thermal plasma reactor on a side passageway as cited in Figure 15 (appears to be claim 33).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (Species A or B or C) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
If applicants elect Species A, applicants are required to further elect the following species:
(A1). This application contains claims directed to the following patentably distinct species of the non-thermal plasma reactor:
Species A1-1: the non-thermal plasma comprises a coronal tube as cited in Figure 11 (appears to be claim 5); and
Species A1-2: the non-thermal plasma comprises a dielectric barrier discharge construction as cited in Figure 16 (appears to be claim 8). 
(A2). This application contains claims directed to the following patentably distinct species of the location of a filter:
 Species A2-1: a filter located upstream of the reactor stage as cited in page 24 (appears to be claim 15); and
Species A2-2: a filter located upstream of the reactor stage as cited in page 24 (appears to be claim 16). 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (Species A1-1 or A1-2 and A2-1 or A2-2) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 appears to be generic.
Furthermore, if applicants elect Species A1-2, applicants are required to further elect the following species.
This application also contains claims directed to the following patentably distinct species of the configuration of a dielectric barrier discharge reactor:
Species A1-2-1: the reactor comprises a wired electrode, a cylinder electrode and a cylinder dielectric as cited in Figure 16 (appears to be claim 9);
Species A1-2-2 the reactor comprises a wire electrode, a plate electrode, and a plate dielectric as cited in Figure 17 (appears to be claim 11); and
Species A1-2-3 the reactor comprises a first plate electrode, a second plate electrode, and a plate dielectric as cited in Figure 18 (appears to be claim 12).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (Species A1-2-1, or A1-2-2, or A1-2-3) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 8 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(ii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/           Primary Examiner, Art Unit 1795